Chadwick, J.
The only question in this case is whether the findings of fact are sufficient to sustain the decree.
The court found:
“That for a period of two years last past the defendant has assumed and maintained towards plaintiff an indifferent attitude, and has made no attempt to conceal that she has neither affection nor regard for the plaintiff, and has by numerous annoying acts and words, made the home life of plaintiff burdensome in the extreme, so that it has become impossible for the plaintiff to longer cohabit and live with said defendant, all of which acts were without just cause or provocation.”
“Cruel treatment of either party by the other, or personal indignities rendering life burdensome” are made grounds for •divorce by the statute. Rem. Code, § 982.
Indifference is an indignity and unconcealed aversion is a cruelty within the meaning and intent of the statute. They are more refined but no less substantial than words or blows •or neglect.
Affirmed.
Ellis, C. J., Mount, Main, and Mourns, JJ., concur.